—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Lott, J.), rendered August 16, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence under Indictment No. 2461/00, and (2) an amended judgment of the same court, also rendered August 16, 2001, revoking a sentence of probation previously imposed by the same court (Carroll, J.), upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 8465/98. The appeal from the judgment brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment and amended judgment are affirmed.
Contrary to the defendant’s contention, the arresting officer had probable cause to arrest him pursuant to the so-called “fellow officer rule” (see People v Ketcham, 93 NY2d 416, 419; People v Maldonado, 86 NY2d 631, 635-636). At the hearing, it was established that the investigating detective knew that the defendant had been seen in the victim’s silver Maxima automobile with the victim less than one half hour before the shooting, and that a silver Maxima was seen fleeing from the scene immediately after the shooting. This was sufficient to support a reasonable belief that the defendant was involved in *672the shooting (see People v Chase, 85 NY2d 493, 501; People v White, 117 AD2d 127, 131).
The defendant’s remaining contentions are without merit. Florio, J.P., Friedmann, McGinity and Townes, JJ., concur.